DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 17, 19-21, 23-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Van Der Tempel (U.S. Patent Application Publication 2017/0214878), hereinafter “VDT”.
Regarding claims 23-25, VDT discloses (Figs. 4 and 9)  a method of operating an imaging device, the method comprising: receiving radiation incident on a pinned photodiode (PD; [0036]) formed on a substrate (a photodiode is inherently formed on a substrate); generating charge representative of the received radiation (see claim 1; carriers, incident radiation); non-destructively ([0058]) producing a first signal representative of the generated charge ([0064]); producing a subsequent second signal representative of the generated charge ([0065]), wherein the first signal and the second signal are produced with different conversion gain ([0054], [0058]; low and high conversion gains).
Regarding claims 1-3, 6, 17, 19-21, VDT discloses (Figs. 4 and 9) a imaging device comprising: a substrate (inherent in an APS pixel imager) ; and a pinned photodiode ([0036]) formed on the substrate, wherein the pinned photodiode generates charge that is representative of incident radiation (see claim 1; carriers, incident radiation), circuitry (circuit of Fig. 4) defining a first path (involving CHDR) for measuring charge and configured to non-destructively ([0058]) produce a signal representative of the charge generated in the pinned photodiode; and circuitry (circuitry of Fig. 4) defining a subsequent second path (not involving CHDR) for measuring charge and configured to produce a signal representative of the charge generated in the pinned photodiode, wherein the first and second paths have different conversion gain ([0054], [0058]; low and high conversion gains).  VDT also discloses ([0069]) an array of pixels and discarding ([0058]) the signal produced by the second path when the signal exceeds a saturation threshold as claimed.
Claim(s) 1, 3, 6, 17, 19, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Roy (U.S. Patent Application Publication 2018/0302582).
Regarding claims 1, 3, 6, 17, 19, Roy discloses (Figs.) a imaging device comprising: a substrate (43) ; and a pinned photodiode (PD [0063]) formed on the substrate, wherein the pinned photodiode generates charge that is representative of incident radiation, circuitry (Fig. 2) defining a first path (Q1) for measuring charge and configured to non-destructively ([0043]) produce a signal representative of the charge generated in the pinned photodiode; and circuitry defining a subsequent second path (Q2) for measuring charge and configured to produce a signal representative of the charge generated in the pinned photodiode.  Since the same structure is disclosed by Roy, the first and second paths have different conversion gains as claimed.  One gain being greater than the other.  Roy further discloses common circuitry (25, 23) and (Fig. 1) an array as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over VDT.
Regarding claims 4, 5, VDT discloses the claimed invention as set forth above.  VDT does not specifically disclose the conversion gain ratios as claimed.  However, choosing a particular gain ratio is a matter of design choice and would only require routine skill in the art.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the claimed gain ratios in the apparatus of VDT to obtain a desired dynamic range as known and predictable.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over VDT in view of Guidash et al. (U.S. Patent Application Publication 2016/0118424).
Regarding claim 18, VDT discloses the claimed invention as set forth above.  VDT does not specifically disclose more than one pinned photodiode sharing the same circuitry as claimed.  Guidash et al. teach (Fig. 14 or 37) multiple photodiodes having common readout circuitry.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a shared configuration in the apparatus of VDT in view of Guidash et al. to improve fill factor or reduce circuitry as known and predictable.
Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878